Exhibit 10.4

 



EMERSON ELECTRIC CO.

TO:     FROM: Compensation Committee (the "Committee")   DATE:     FILE: 2006
Incentive Shares Plan (the "Plan")   RE: Award of Restricted Shares  

 

The Committee has awarded to you __________ (_____) Restricted Shares (“Shares”)
under the terms of the Plan. This award is subject to all the terms of the Plan,
a copy of which has been delivered to you. The Restriction Period applicable to
these Shares is ________ (__) years from the date hereof. 

The following are additional terms, conditions and provisions applicable to this
award: 

1. Your rights in regard to these Shares are not vested, and you understand and
agree, by your signature to this agreement, that your entire interest in these
Shares may be forfeited if you fail to remain in the employ of Emerson Electric
Co. (“Emerson Electric”) or any of its divisions, subsidiaries or affiliates
(collectively, “Emerson”) for the full term of the Restriction Period or in the
event of any failure of any of the terms or conditions attached to this award
and set out in the Plan or in this Agreement.

2. Specifically, the Shares shall not vest until the expiration of the
Restriction Period and shall be wholly forfeited in the event of your
resignation or discharge prior to such time; provided, however, in the event of
any termination on account of death or any disability which in the determination
of the Committee prevents your continued employment by Emerson, the award of
Shares will be prorated for your period of service during the Restriction Period
and, provided you are not otherwise in default hereunder, you or your estate
will receive such prorated number of Shares free of any restriction; provided
further, however, in the event of a termination of your employment prior to the
expiration of the Restriction Period, other than on account of

 

 



your death or disability, the Committee, in its absolute discretion, may make
such pro rata or other payment (or no payment) as it may determine.

3. During the Restriction Period the Shares will be evidenced by a certificate
issued in your name, but such certificate will not be delivered to you and shall
be held by Emerson until the expiration of the Restriction Period or until
earlier forfeiture. During the Restriction Period (and prior to any forfeiture),
your rights in respect of the Shares shall be as follows.

(i) You will be entitled to receive cash dividends when paid on the Shares and
you will be entitled to vote the Shares.

(ii) During the Restriction Period you shall not be entitled to delivery of any
stock certificate evidencing the Shares.

(iii) The certificates for the Shares may have imprinted thereon such
restrictive legends, and such stop-transfer orders, dividend payment orders and
such other orders as may be given in respect thereof by the Committee as it may
determine in its sole discretion.

(iv) During the Restriction Period you may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of any of the Shares.

(v) Stock dividends paid on the Shares shall not be paid to you but shall be
held by Emerson on the same terms as the Shares on which they were paid;
provided, however, the Committee in its discretion may direct the payment of any
such stock dividends directly to you, free of the restriction imposed by this
Agreement.

4. You understand that this award is confidential and that the dissemination of
any information concerning the fact of this award or of any information relating
to this award to any person or persons within or without Emerson (including its
officers and any of your superiors or subordinates) would be, or might be,
injurious to the interests of Emerson. Accordingly, you agree that you will
maintain in confidence



2

 

 

and will reveal to no one the fact that you have received this award or any
information concerning this award, except as you may be required by law to make
any such disclosure. You further agree that any breach of this agreement of
confidentiality (before or after the Restriction Period) will constitute good
cause for the termination of your employment by Emerson. You further understand
that if such breach occurs during the Restriction Period applicable to the
Shares, Emerson may cause your right to such Shares to be forfeited forthwith.

5. By your acceptance of this award you agree that should your employment with
Emerson terminate for any reason (either before or after the Restriction
Period), you will not directly or indirectly, for a period of two years
immediately following your last day of employment with Emerson, (a) compete
against, or enter the employ of or assist any person, firm, corporation or other
entity in a business that competes against, any business of Emerson in which you
were employed, (b) compete against any such Emerson business by soliciting or
pursuing its customers, or (c) solicit or hire any Emerson employees. Emerson
shall be entitled to all rights and remedies available at law or equity for any
breach or threatened breach pertaining to this Agreement, including a return of
all Shares issued, damages and injunctive relief.

6. At the end of the Restriction Period, the Shares which have not been
forfeited, together with any cash held on account of dividends on such Shares,
shall be delivered to you, except that Emerson shall withhold sufficient Shares
and cash to enable it to satisfy its federal, state and local tax withholding
obligations.

7. This Agreement shall be executed and delivered by you in the City or County
of St. Louis, Missouri and shall be governed by Missouri law without regard to
conflicts of laws principles. You consent to resolve any disputes exclusively in
the courts in the state of Missouri.

Counsel for Emerson has advised that in the opinion of such counsel,

 

 (i) The receipt of this award does not constitute taxable income to you. Any
cash dividends which are paid to you on the Shares will constitute taxable



3

 

 

income to you when received. At such time as the restrictions on the Shares are
released or satisfied and your right to the Shares becomes non-forfeitable, you
will have taxable income in an amount equal to the then fair market value of the
Shares.

(ii) If you are a director or officer of Emerson Electric subject to the
requirement of filing reports under Section 16(a) of the Securities Exchange Act
of 1934 upon changes in your beneficial ownership of shares of Emerson
Electric's Common Stock, you must report the award of Restricted Shares on Form
4, Statement of Changes in Beneficial Ownership not later than two (2) business
days after the date of the award.

4

 

 

This award agreement is dated _________________, has been executed and delivered
by the parties hereto in St. Louis City or County, State of Missouri.

__________________________________

For the Committee

 

 

Acknowledgment

 

 

The undersigned, _______________, grantee of the award of Shares pursuant to
this Agreement, hereby accepts said award on the terms, conditions and
provisions contained in the Plan and in this Agreement. The undersigned
acknowledges receipt of a copy of the Plan and understands that his rights in
respect of the Shares may be forfeited as provided in the Plan and in this
Agreement.

Dated _______________________, 201_

 

 

 

__________________________________

Awardee



 

5



 